Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (12/8/2017), is being examined under the first inventor to file provisions of the AIA .   Out of original (1-20) claims, 19-20 were withdrawn by restriction and claims (1-18) were examined in a Non-Final on 2/21/2020. Claims 1-18 were examined again in a Final office action on 6/18/2020. A request for continued examination under 37 CFR 1.114, was filed in this application after Final rejection on 9/18/2020. A second Non-Final office action in response was mailed on 10/1/2020. A second Final office action in response to Applicants submission on 01/04/2021 was mailed on 4/6/2021. A third Non-Final office action in response to a request for continued examination under 37 CFR 1.114 dated 7/6/2021 was mailed on 10/4/2021.
This office action is in response to Applicants submission of 1/4/2022. Claims 1-18 are being examined. Claims 19-20 remain withdrawn.
 
Claim Interpretation
	Independent claims 1 and 14 recite an angle of feature with respect to a base plane. According to the specification base plane is not a surface on the component body but a surface 510 defined along a specific coil spacer component when placed according to Fig 5 and 6. This is how the claim is interpreted in light of the specification. It is noted that although the claim appears broad to pertain to a generic component of a process chamber, in fact its reliance on a 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 16 the limitation “features are porous and have a porosity of greater than zero and less than approximately one percent.” is unclear. Regarding porosity the specification states the following:
In at least some embodiments, the textured surface includes a plurality of independent surface features which are pore free. [0005]
In embodiments, where a porosity of the coil spacer, feature, or first surface of the feature are substantially pore-free (e.g. porosity <1% or <0.5%) (Para 66). At another place the specification states the following:
In embodiments, a precursor material is preselected to reduce or eliminate porosity of the chamber component. (Para 65).
Therefore, it is clear that zero porosity would be acceptable. 

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Narendrnath et al (US 20160233060) in view of Jackson et al (US 20120258280) and further in view of Lee et al (EP 1049133) from IDS.
Narendrnath et al disclose a coil spacer for a processing chamber, comprising: a top portion; a bottom portion; an opening disposed in the top portion and extending towards the bottom portion; an exterior surface; an interior surface disposed adjacent the opening; and a cup region disposed between the top portion and bottom portion, wherein the cup region has an 
Narendrnath et al do not explicitly disclose the angles that the textured features make with the base or any other surface since the textured features they disclose are not limited to those angles, emphasizing repeatedly that size, shapes and geometries are not limiting (See para 31, 33-35, 37-39, 44-45, 47-48, 50, 53, 89-90, 94).  Shapes could be geometric, circular triangular, polygonal or dimple like or projections or recess, uniform or irregular. 
One could however, see that, projections like Fig 4c on coil spacer of Narendrnath would disclose claimed angles. For example, a shallow projection will have greater angle with base than a projection with greater height. The feature could be plain cylindrical (Fig 3) in which case the angle will be determined by where on component surface it is disposed. So that in Fig 9, 10 and 11 the feature located just below the top neck would be at required angle. Further, it is easy to see change of angle with respect to base when the spacer is curved. The features which are perpendicular to surface would have acute angle with base.  
Narendrnath et al do not disclose specific sizes in mm as required in claim 3-6.
Jackson et al disclose a chamber component for a processing chamber including a base plane and at least one textured surface region, wherein the at least one textured surface region comprises a plurality of independent surface (Fig 1-2 and abstract). Jackson et al further disclose specific dimensions of the features.
The disclosure of claimed angles is visible in Jackson also (See Fig 12).
It would have been obvious for one of ordinary skill in the art at the time of invention to have designed features to specific dimensions according to Jackson in Narendrnath et al for the 
Lee et al is cited additionally to show the textured surface on chamber walls or on components located in process chamber. The textured features could be square, or at oblique angle or hemispherical in shape and have a dimension of height, width and spacing of (0.1mm- 100mm). The features at angle could have an angle of 45o. (See at least Para 11, 26-27, 32-35, Table 2 and Fig 3-6, 8 and 9)
Since these features could be applied to a component of the process chamber (Para 30), they could apply to textures in Narendrnath et al, so that the angle and dimension requirement of the claims would be disclosed. 
Substitution of one known element with another to obtain predictable result would have been obvious for one of ordinary skill in the art at the time of invention. 
Regarding claim 2 and 16, as understood according to specification, there is no indication that the disclosed features are porous. Further, since features called engineered features may be fabricated by etching the features, they will have the same porocity as the base material. Further, Narendrnath et al disclose that porosity could be obtained on the base surface if required as an option (para 82-83). Therefore, porosity on the surface is like claimed features where the bulk component is pore free (Para 84).
Regarding claims 3-6 the features are macro texture features. For example, feature depth regarding claim 4 could be 1mm (para 0031). Regarding claim 3 mean diameters could be in the range of 0.5-2mm.
Regarding claims 5-6 spacing would be more than 0.5 mm. 

Regarding claims 13 discloses heat transfer fins (Fig 11) and structure of the coil spacer, repetitive pattern of cylindrical protrusions.
Regarding claim 15 the structure corresponding to fillet radius appears to be shown in Fig 10 of Jackson et al.
Regarding claim 18 lip is disclosed by Narendrnath et al (Fig 9).

Claims 1-18 are also rejected under 35 U.S.C. 103 as being unpatentable over Narendrnath et al (US 20160233060) in view of Jackson et al (US 20120258280) and further in view of Kim et al (US 20070056688).
Narendrnath et al in view of Jackson et al is disclosed above. 
Kim et al is cited additionally to show the textured surface on a component located in process chamber. The textured features could be at oblique angle (Fig 5-22) and have a dimension of height, width and spacing of (28-80 per inch or .3-.9 mm) (Para 42). The features at angle could have an angle of 45o. (See at least Fig 5).
Since these features could be applied to a component of the process chamber, they could apply to textures in Narendrnath et al and/or Jackson et al. so that the angle and dimension requirement of the claims would be disclosed.
Substitution of one known element with another to obtain predictable result would have been obvious for one of ordinary skill in the art at the time of invention. 
. 

Claims 1-18 are also rejected under 35 U.S.C. 103 as being unpatentable over Narendrnath et al (US 20160233060) in view of Jackson et al (US 20120258280) and further in view of Cox et al (US 20170316924).
Narendrnath et al in view of Jackson et al is disclosed above. 
Cox et al is cited additionally to show the textured surface on a component located in process chamber. The textured features could be at oblique angle (Fig 2-260) and have a dimension of height, width and spacing of (30 per square cm- 60 per square cm) (Para 32). The features at angle could have an angle of 45o. (See at least Fig 2).
Since these features could be applied to a component of the process chamber, they could apply to textures in Narendrnath et al and/or Jackson et al. so that the angle and dimension requirement of the claims would be disclosed.
Substitution of one known element with another to obtain predictable result would have been obvious for one of ordinary skill in the art at the time of invention. 
Dependent claims are rejected additionally in view of Cox but not repeated here for simplicity. 

Response to Amendment and arguments
Applicants arguments regarding the rejection of Narendrnath et al in view of Jackson et al alone are moot in view of this rejection being removed. It is noted that this rejection is not 
Applicants arguments against Lee on pages 15-21 are neither clear nor persuasive. Applicant’s discussion about what is a topographical feature and what is a texture is unclear. In paragraph 10, Lee uses “texturing” for its surface modification. The purpose, although not important to disclose structure, is also same. Further depressions and projections together, define a, texture or topographical feature. 
Applicants arguments against Kim are also not persuasive. It is noted that the projections in Kim would not be shallow, considering further optional mechanical processing as disclosed in Fig 6-fig 9.  Therefore, an angle more than 45 would be obvious.  
Applicants arguments against Cox are not persuasive. One could judge the angle easily from description of angle 293 (0-70) in para 33.
The texture in all cases, Narendrnath, Jackson, Lee, Kim and Cox are for prevention of flaking. 
It is noted that there are so many different shapes of texturing in the prior art that having the texturing of claim would be a mere substitution of prior art texturing. It is also noted that there is nothing in the specification to point to an unexpected or even significant advantage or an explanation of how that will result over and above the advantage disclosed in the prior art. 
Applicant’s argument about Jackson disclosing holes and not projections is not persuasive since when holes are placed on a surface with gaps projections are formed. This point has been specifically discussed in Lee at al at para 26 and 27 where it is stated that the features are alternating protrusions and depressions.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716